DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022, has been entered.
Applicant amended claims 1, 4 and 5 and cancelled claim 8.  Claims 1, 2 and 4-7 are pending before the Office for review.
(3)
Allowable Subject Matter
Claims 1, 2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest the method recited in claim 1, wherein a first solution containing Ge2+ and I- ions, hydriodic acid and 2+ ions are obtained from germanium diiodide or germanium oxide, is mixed with a second solution containing Cs+ ions at the predetermined temperature to precipitate a light-absorbing perovskite material having a CsGeI3 structure and being characterized by mixed phases of orthorhombic perovskite-type compound and rhombohedral perovskite-type compound such that the material has a band gap of between 1.45 eV and 1.48 eV, wherein the predetermined temperature varies from 50 to 100 ⁰C or 20 to 50 ⁰C based on the Ge2+ source.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1759